PER CURIAM.
This appeal challenges the trial court’s order granting a directed verdict as to each of Plaintiff’s claims — misrepresentation and conversion. Because of our reversal and the impending retrial as to Plaintiff’s claims for misrepresentation, a detailed recital of Plaintiff’s evidence would be inappropriate. Suffice it to say that the testimony supportive of Plaintiff’s fraud claim, if believed by the jury, would warrant a plaintiff’s verdict. International Resorts, Inc. v. Lambert, 350 So.2d 391 (Ala.1977); Mid-State Homes, Inc. v. Johnson, 294 Ala. 59, 311 So.2d 312 (1975).
As to the conversion claim, the evidence fails to show the requisite element of Plaintiffs title or right of possession to the property allegedly converted. Ott v. Fox, 362 So.2d 836 (Ala.1978).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.